DOCUMENTS UNDER SEAL
                       Case 3:20-cr-00337-WHO Clear
                                               Document
                                                    Form 11 Filed 08/31/20 Page 112:09-12:22-13
                                                              TOTAL TIME (m ins):
                                                                                  of 1          mins.
M AGISTRATE JUDGE                         DEPUTY CLERK                             REPORTER/FTR
M INUTE ORDER                            Rose Maher- by Zoom                      Reporter: Ruth Ekhaus-by Zoom
MAGISTRATE JUDGE                          DATE                                     NEW CASE          CASE NUMBER
Thomas S. Hixson-by Zoom                 8/31/2020                                                   3:20-mj-71168 JCS-1
                                                     APPEARANCES
DEFENDANT                                 AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Joseph Sullivan-by Zoom                            N        P       David Angeli-by Zoom                   APPT.
U.S. ATTORNEY Katherine Wawrzyniak        INTERPRETER                            FIN. AFFT              COUNSEL APPT'D
       and                                                                       SUBMITTED
Andrew Dawson-by Zoom                     n/a
PROBATION OFFICER            PRETRIAL SERVICES OFFICER              DEF ELIGIBLE FOR              PARTIAL PAYMENT
                              Elba Romero- by Zoom                  APPT'D COUNSEL                OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
      held-complaint                                                                                         TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT              BOND HEARING           IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG           CHANGE PLEA            PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                     INITIAL APPEARANCE
        ADVISED                  ADVISED                  NAME AS CHARGED            TRUE NAME:
        OF RIGHTS                OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON               ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
       INFORMATION                INDICTMENT                SUBSTANCE
                                                          RELEASE
      RELEASED             ISSUED                    AMT OF SECURITY        SPECIAL NOTES                PASSPORT
      ON O/R               APPEARANCE BOND           $ 1 million-unsec.    Bond is issued for next       SURRENDERED
                                                                           8 days: 9/8/2020              DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                     REAL PROPERTY:
    CASH    $


      MOTION  PRETRIAL                          DETAINED        RELEASED       DETENTION HEARING              REMANDED
                        IV- for
      FOR     SERVICES                                                         AND FORMAL FINDINGS             TO CUSTODY
                        Limited
              REPORT
      DETENTION                                                                W AIVED
                        Report
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                   GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT           OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                              ATTY APPT                   BOND                STATUS RE:
9/8/2020                         HEARING                     HEARING             CONSENT                   TRIAL SET
                                                       Bail Review Hearing
AT:                              SUBMIT FINAN.               PRELIMINARY         CHANGE OF                STATUS
                                 AFFIDAVIT                   HEARING             PLEA
2:00 pm                                                      _____________                            re arraign/Prelim.hrg.
BEFORE HON.                      DETENTION                   ARRAIGNMENT          MOTIONS                  JUDGMENT &
                                 HEARING                                                                   SENTENCING
Judge Hixson
        TIME W AIVED             TIME EXCLUDABLE           IDENTITY /            PRETRIAL                  PROB/SUP REV.
                                 UNDER 18 § USC            REMOVAL               CONFERENCE                HEARING
                                 3161                      HEARING
                                                ADDITIONAL PROCEEDINGS
Def. consents to proceed with hearing by Zoom Video Conference. Bond issued for $1 million, unsecured, until 9/8/2020. Court
orders defendant to remain on release by Bond. Govt. moves to exclude time for effective preparation of counsel. Court orders
time excluded btwn: 8/31/2020-9/8/2020.
                                                                                       DOCUMENT NUMBER:
